Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Andrew J. Elliott, M.D.,
(NPI: 1649356486),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-1010
Decision No. CR2256

Date: September 29, 2010

DECISION REMANDING CASE TO
CENTERS FOR MEDICARE AND MEDICAID SERVICES

I remand this case to the Centers for Medicare and Medicaid Services (CMS) so that it or
its contractor may conduct a new determination of the effective date of Petitioner’s
participation in Medicare, consistent with the Departmental Appeals Board’s (Board)
decision in Andrew J. Elliott, M.D., DAB No. 2334 (2010). I have decided to do so,
because it will be more efficient for CMS or its contractor to review the documents of
record pursuant to applicable regulations and policy criteria than for me to conduct a
review pursuant to the rules governing an adversary hearing.

In redetermining Petitioner’s effective date of participation CMS or its contractor must
determine whether Petitioner filed an acceptable application for participation on August
21, 2008. CMS or its contractor must review all documentation filed by, or on behalf of,
Petitioner consistent with the analysis made by the Board in its decision. A
determination should state exactly what documents were considered and explain exactly
why these documents either do or do not constitute an acceptable application for
participation.
If CMS or its contractor determines that Petitioner did not file an acceptable application
for participation on August 21, 2008, they must give Petitioner the opportunity to request
reconsideration of that determination. After reconsideration, if Petitioner is dissatisfied
with the reconsideration determination, he may request a hearing before me, and I will
hear and decide the matter.

/s/
Steven T. Kessel
Administrative Law Judge

